         Case 1:18-md-02865-LAK Document 257 Filed 01/15/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  MASTER DOCKET
In re
                                                            Case No. 1:18-md-02865-LAK
CUSTOMS AND TAX ADMINISTRATION
OF THE KINGDOM OF DENMARK
                                                        STIPULATION EXTENDING TIME
(SKATTEFORVALTNINGEN) TAX
                                                          TO RESPOND TO AMENDED
REFUND SCHEME LITIGATION,
                                                          THIRD-PARTY COMPLAINT
This document relates to: 1:18-cv-05053; 1:18-
cv-05374; 1:18-08655; 1:18-cv-09797; 1:18-
cv-10100



        Third-Party Plaintiffs the Goldstein Law Group PC 401(k) Profit Sharing Plan and Sheldon

Goldstein (the “Goldstein Parties”); DW Construction, Inc. Retirement Plan, Kamco Investments,

Inc. Pension Plan, Kamco LP Profit Sharing Pension Plan, Linden Associates Defined Benefit

Plan, Moira Associates LLC 401K Plan, Riverside Associates Defined Benefit Plan, American

Investment Group of New York, L.P. Pension Plan, Stacey Kaminer, Joan Schulman, and David

Schulman (the “Utah Parties”); Newsong Fellowship Church 401(k) Plan and Alexander Jamie

Mitchell, III (the “Newsong Parties”); and Del Mar Asset Management Savings and Retirement

Plan, Federated Logistics LLC 401K Plan, and David Freelove (the “Del Mar Parties” and

collectively with the Goldstein Parties, the Utah Parties, and the Newsong Parties, the “Third-Party

Plaintiffs”), and Third-Party Defendant, ED&F Man Capital Markets, Ltd. (“ED&F Man” or

“Third-Party Defendant”), by and through their undersigned attorneys, hereby stipulate and agree

as follows:

        WHEREAS on November 5, 2019 the Goldstein Parties filed their Amended Answer,

Affirmative Defenses, and Counterclaims Against Skatteforvaltningen and Amended Third-Party
         Case 1:18-md-02865-LAK Document 257 Filed 01/15/20 Page 2 of 4



Complaint against ED&F Man Capital Markets, Ltd. and John Does 1-10 (the “Goldstein Third-

Party Complaint”) (Dkt. 219);

        WHEREAS on November 19, 2019 the Court entered the Parties’ first request upon

stipulation to modify ED&F Man’s response date to the Goldstein Third-Party Complaint (Dkt.

229);

        WHEREAS on December 6, 2019 ED&F Man filed a Motion to Dismiss the Goldstein

Third-Party Complaint under Fed. R. Civ. P. 12(b)(2) and on forum non conveniens grounds (Dkt.

239);

        WHEREAS on January 7, 2020 the Court denied ED&F Man’s Motion to Dismiss the

Goldstein Third-Party Complaint (Dkt. 255);

        WHEREAS on August 12, 2019 Utah Parties filed their Amended Third-Party Complaint

on November 13, 2019 (the “Utah Third-Party Complaint”) (Dkt. 226);

        WHEREAS on December 5, 2019 the Court entered ED&F Man and the Utah Parties’

first request upon stipulation to modify ED&F Man’s response date to the Utah Third-Party

Complaint to January 16, 2020 (Dkt. 237);

        WHEREAS the Newsong Parties filed their Amended Third-Party Complaint on

November 12, 2019 (the “Newsong Third-Party Complaint”) (Dkt. 225);

        WHEREAS on December 5, 2019 the Court entered ED&F Man and the Newsong Parties’

first request upon stipulation to modify ED&F Man’s response date to the Newsong Third-Party

Complaint to January 16, 2020 (Dkt. 238);

        WHEREAS on November 12, 2019 the Del Mar Parties filed their Third-Party Complaint

against ED&F (the “Del Mar Third-Party Complaint”) (Dkt. 220);




                                              2
        Case 1:18-md-02865-LAK Document 257 Filed 01/15/20 Page 3 of 4



       WHEREAS on December 19, 2019 the Court entered ED&F Man and the Del Mar Parties’

first request upon stipulation to modify ED&F Man’s response date to the Del Mar Third-Party

Complaint to January 16, 2020 (Dkt. 246);

       WHEREAS the Third-Party Plaintiffs and Third-Party Defendant have agreed that ED&F

Man will file a pleading responsive to each of the Third-Party Complaints on or before February

14, 2020;

       WHEREAS this is first request to adjourn ED&F Man’s date to answer the Goldstein

Third-Party Complaint following the Court’s decision on ED&F Man’s motion to dismiss the

Goldstein Third-Party Complaint; and

       WHEREAS this is the second request to modify ED&F Man’s response date to the Utah

Third-Party Complaint, the Newsong Third-Party Complaint, and the Del Mar Third-Party

Complaint;

       NOW THEREFORE, the Parties hereby stipulate and agree that ED&F Man will serve a

responsive pleading to each of the aforementioned Third-Party Complaints on or before February

14, 2020.


Dated: January 15, 2020


GUSRAE KAPLAN NUSBAUM PLLC                                AKERMAN LLP
120 Wall Street, 25th Floor                               666 Fifth Avenue, 20th Floor
New York, NY 10005                                        New York, NY 10103
(212) 269-1400                                            (212) 880-3800


By: /s/ Kari Parks                                        By: /s/ Brian S. Fraser
Attorneys for the Goldstein Parties                       Attorneys for Third-Party Defendant
                                                          ED&F Man Capital Markets, Ltd.




                                              3
        Case 1:18-md-02865-LAK Document 257 Filed 01/15/20 Page 4 of 4



K&L GATES LLP
State Street Financial Center
One Lincoln Street
Boston, MA 02111
(617) 261-3100

By: /s/ Brandon R. Dillman
Attorneys for the Utah Parties and the Newsong Parties

KOSTELANETZ & FINK LLP
7 World Trade Center, 34th Floor
New York, NY 10007
(212) 808-8100


By: /s/ Bryan Skarlatos
Attorneys for the Del Mar Parties


SO ORDERED:



United States District Judge




                                              4
